Citation Nr: 1215679	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.

In August 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

Evidence of record does not demonstrate that a low back disorder was manifested during active service, that arthritis was manifested to a compensable degree within the first post-service year, or that the Veteran's degenerative disc disease is causally related to an established event, injury, or disease during active service. 


CONCLUSION OF LAW

A low back disorder (degenerative disc disease) was not incurred in or aggravated by service, and is not presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2006 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  

A letter fulfilling Dingess requirements was sent in May 2006.  An additional VCAA letter was sent in August 2011.  The claim was subsequently adjudicated in a February 2012 Supplemental Statement of the Case (SSOC).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes the Veteran's service treatment records could not be located as a result of the 1973 fire at the National Personnel Records Center (NPRC).  Only his service discharge examination is of record.  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The RO has obtained VA outpatient treatment records and private treatment records.  Virtual VA records have been reviewed.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

Recognition is given to the Veteran's March 2012 statement wherein he request VA to obtain records from Alabama Orthopedic Clinic.  He said he received treatment at that facility for his back disorder in October 1975.  In that regard, the Board notes that records from Alabama Orthopedic Clinic since 1960 had been previously requested, but that only records dated from 2006 to 2011 were provided.  The Veteran was advised of such in a February 2012.

The Board notes that the Veteran also made reference to an earlier claim that he had made with VA in 1977.  He asked that those records be obtained and considered.  However, the claims file already includes records pertaining to a claim that was adjudicated by the RO in 1978.  No reference was made to a back disorder in those records.  

A VA examination with respect to the service connection issue was conducted in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include private treatment records and the statements (interview) of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Entitlement to Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a low back disorder.  He asserts he began experiencing back pain after a fall from a truck during service in Germany, in April 1955.  He alleges that he received in-service treatment for the injury from April 1955 to June 1955 in Schweinfurt, and was eventually released from a hospital in Darmstadt, Germany in 1955 after physicians could find nothing wrong with his back.  However, on examination pending service discharge, his spine was described as normal.  No abnormalities were observed.

With the exception of his above noted service discharge examination, service treatment records could not be located.  The Board has a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  The legal standard for proving a claim for service connection is not lowered.  However, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Appellant is increased.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).   

Private and VA records indicate the Veteran has had extensive treatment for his back problems.  A magnetic resonance imaging (MRI) taken in February 2001 demonstrated degenerative disc disease at L3-4, L4-5 and L5-S1.  An MRI taken in August 2003 indicated moderate to marked stenosis at L4-5 secondary to central disc protrusion and overgrowth of the facet joint.  In December 2004, an MRI demonstrated moderate to severe spinal stenosis at L4-5 due to broad based bulging disc, hypertrophy of the ligamentum flavum, marked degenerative change of the facet joints and what may represent a component of congenital narrowing.  These earlier records make no reference to the Veteran's active service, a history of back injury, or a problem with chronic back pain since the 1950s.  Indeed, it was not until March 2008 (after he had filed his claim for benefits) that the Veteran reported he had a history of low back pain from a fall off a truck more than 30 years ago.  In October 2009, a computed tomography (CT) of the lumbar spine demonstrated severe osteoarthritic changes of the lumbar spine with spinal stenosis and neural foraminal encroachment.

In October 2009, the Veteran's private physician stated that falling off a troop truck in 1955 in Germany was probably the beginning of his back problems.  See October 2009 private treatment note.  The physician did not state any rationale or explanation for the statement.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the mere possibility of a relationship is insufficient to establish entitlement to service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).

The Veteran was afforded a VA examination in October 2011.  The Veteran reported falling off the back of a truck in Germany in 1955, and that it felt like electricity went through the back of his legs.  He stated he crawled around for three days and then was treated at a dispensary.  He went back to work in 4 to 5 days and then was treated for back pain, transferred and treated for back pain as an outpatient.  There was no inpatient treatment for back pain.  The Veteran reported starting to see an orthopedic doctor in the 1960s, where he received an injection in his back.  Current symptoms reported were right sided paralumbar pain, radiating into both lower extremities and periodic fecal incontinence.  

Examination was completed and demonstrated painful movement and less movement than normal.  The Veteran was diagnosed with degenerative disc disease/degenerative joint disease of the lumbar spine, right L5, left L4, L5, S1 and bilateral S2 sensory radiculopathy.  The examiner opined that it is less likely as not that these disorders are etiologically related to the Veteran's military service/his alleged injury to his back after falling from a truck during service because there is no documentation of a back condition after service until the year 2000, which is 45 years after service.  Put another way, aside from the lay history provided by the Veteran, any injury in service was not shown to be chronic.  Moreover, the examiner added the American Medical Association shows that age, familial aggregation, and intrinsic disc loading are the predominant predictors of degenerative disc disease.  

The Veteran was also diagnosed with spinal stenosis of the lumbar spine.  The examiner opined that it is less likely as not that the spinal stenosis is etiologically related to the Veteran's military service/his alleged injury to back after falling because there is no documentation of a back condition after service until the year 2000.  The emphasis was again placed on the fact that there was no objective medical evidence a low back problem until over 40 years after service.  Further, the examiner concluded that the Veteran's spinal stenosis is due to congenital narrowing of the central canal from foreshortening of the pedicles, with superimposed facet joint and ligamentum flavum hypertrophy.  

Finally, the Veteran was diagnosed with sclerosis of the bilateral upper sacroiliac joints, of uncertain etiology.  The examiner opined that it is less likely as not that this disorder is etiologically related to the Veteran's military service/his alleged injury to his back after falling because bilateral sacroiliac joints are not joints that sustain injuries in such falls, in a muscular male at age 22. 
The Board accepts the October 2011 examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records and on reports of examinations and testing of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The October 2011 VA opinion clearly outweighs the October 2009 private opinion.  Emphasis is placed on the fact that the October 2009 opinion provided no rationale.

The Board also notes that service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Additionally, if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 
The Veteran's lay statements and statements made by family members in support of his claim have been considered.  The Veteran's son submitted a statement indicating the Veteran fell from a truck in Germany and that for as long as he can remember, the Veteran has always complained about back problems as a result of his bad fall while in the Army.  Similarly, the Veteran's other children submitted a statement in October 2009 stating the Veteran has experienced back pain as a result of his fall in service.  The Veteran and family members are competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, the Board finds that while the Veteran and his children clearly believe that he has a low back disorder as a result of a fall during service, as laypersons without any medical training and expertise, they are simply not qualified to render a medical opinion about the etiology of a back disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The statements also carry limited probative value as none of the Veteran's children clearly indicated that the observed the Veteran in service or immediately post-service with negative back pathology.  Indeed, only the Veteran's son (R.B.) provided a dateline for his observations of his father.  R.B. indicated that he was born in 1967, which would mean that at least 10 years had passed from the date of the Veteran's discharge and when any back complaints could have been observed.  

The assertions of the Veteran and his children as to continuity of symptomatology since service are also undermined by the over 40 year gap between the Veteran's first recorded complaint of back problems and his active service.  The fact that his earlier consultations for complaints of back pain made no reference to his active service also weighs against the contention that the Veteran has been experiencing chronic back pain since service discharge.  Finally, since he had initiated an unrelated claim for benefits in 1977, the record shows that the Veteran was aware of the VA benefits system.  Had he been truly experiencing chronic back since his discharge in 1956, one would think he would have initiated a claim at that time.

Additionally, while the Veteran has submitted medical evidence and lay evidence of a continuity of symptomatology, the Board finds that the evidence is not as probative as the medical opinion received in October 2011.  As noted above, after extensive review of the claims file, the October 2011 VA examiner opined that the Veteran's current back disorder is not causally or etiologically related to his time in service.  Furthermore, the October 2011 examiner noted that there was no indication the Veteran had arthritis of the back within one year of his service separation in April 1956.

The Board does not dispute the fact that the Veteran has a current disorder.  His assertion that he suffered from a back injury during service is also deemed credible.  However, because of the absence of a medical nexus between his back problems during service and his current diagnoses, the Board finds that the evidence is against a grant of service connection.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a low back disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


